      Case 2:21-cv-02041-EFM-JPO Document 1 Filed 01/27/21 Page 1 of 12




                      IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF KANSAS

JULIE DUBUC,                                )
20517 Sterling Bay Lane W, Apt. B.          )
Cornelius, North Carolina 28031,            )
                                            )
              Plaintiff,                    )
                                            )
       v.                                   )       Case No.:
                                            )
COX COMMUNICATIONS                          )       JURY TRIAL DEMANDED
KANSAS, L.L.C.                              )
(Serve Resident Agent:                      )
  Corporation Service Company               )
  2900 SW Wanamaker Dr., Suite 204          )
  Topeka, Kansas 66614),                    )
                                            )
              Defendant.                    )

                                        COMPLAINT

       Plaintiff Julie Dubuc states the following as her causes of action against Defendant Cox

Communications Kansas, L.L.C.

       1.     Plaintiff Julie Dubuc is a Caucasian, female resident of Cornelius, Mecklenburg

County, North Carolina.

       2.     Defendant Cox Communications Kansas, L.L.C. (Cox Communications) is a

foreign limited liability company that conducts business in Sedgwick County, Kansas.

       3.     Defendant Cox Communications is an employer as defined and within the meaning

of 42 U.S.C. § 2000e(b) of Title VII of the Civil Rights Act of 1964, as amended in 1991, and 42

U.S.C. § 12111(5) of the Americans with Disabilities Act Amendments Act of 2008 (ADAAA).




                                                1
       Case 2:21-cv-02041-EFM-JPO Document 1 Filed 01/27/21 Page 2 of 12




        4.      Plaintiff is bringing these claims pursuant to Title VII of the Civil Rights Act of

1964, as amended in 1991, 42 U.S.C. § 2000 et seq.; 42 U.S.C. 1981; and the ADAAA, 28 U.S.C.

§ 12101, et. seq.

        5.      This Court has jurisdiction pursuant to 28 U.S.C. §§ 1331 and 1332.

        6.      Venue is proper because a substantial part of the events or omissions giving rise to

the claim occurred in Sedgwick County, Kansas in the District of Kansas within the meaning of

28 U.S.C. § 1391(b).

        7.      Plaintiff filed a timely Charge of Discrimination with the Equal Employment

Opportunity Commission alleging that Defendant engaged in the discriminatory actions that are

being raised in this lawsuit, or alternatively, the allegations of Plaintiff’s lawsuit would have arisen

from the investigation of Plaintiff’s Charge of Discrimination.

        8.      A Notice of Right to Sue has been issued by the Equal Employment Opportunity

Commission and this action is being brought within ninety (90) days from the issuance of such

Notice of Right to Sue.

        9.      Plaintiff has fulfilled all conditions precedent to the bringing of this claim and has

duly exhausted all administrative procedures in accordance with the law prior to instituting this

lawsuit.

                        ALLEGATIONS COMMON TO ALL COUNTS

        10.     In June 2017, Plaintiff began working as a Director of Learning and Implementation

for Cox Communications in Wichita, Kansas.




                                                   2
       Case 2:21-cv-02041-EFM-JPO Document 1 Filed 01/27/21 Page 3 of 12




       11.     During Plaintiff’s employment, her direct supervisor was Nancy Murphy

(Murphy), the Executive Director of Learning and Workforce Capability, who worked in Atlanta,

Georgia at Cox Communications’ headquarters.

       12.     In or around September or October, 2018, Plaintiff’s department underwent a

restructuring, and Plaintiff had to reapply for her job.

       13.     Plaintiff interviewed with Murphy and Deborah Lawrence (Lawrence), Executive

Director in Customer Support.

       14.     Plaintiff was the first person hired for the new organization in or around early

November, and she was the only one of the original four Directors to be rehired.

       15.     Plaintiff’s job title then changed to Director of Learning and Workforce Capability,

and her job responsibilities also changed.

       16.     Prior to the restructure, Plaintiff a) supported the Central and Southeast regions; b)

had three lines of business: residential sales, customer care (billing and technical support), and

operations (field technicians) for Georgia, Florida, Louisiana, Idaho, Oklahoma, Kansas,

Nebraska, and US and near shore vendor training for customer support; and c) had five direct

reports: one sales manager, one care manager, two operations managers, and one outsource partner

quality manager who supported customer care vendor training.

       17.     After the restructure, Plaintiff a) supported three lines of business: customer care,

receivables management (collections), their Communication Centers (field technician dispatch

centers) and US and near shore vendor training for customer support (their largest group with

approximately 30,000 front line employees); b) had six direct reports, three training delivery

managers supporting care, two senior learning advisors, and one outsource partner quality


                                                  3
       Case 2:21-cv-02041-EFM-JPO Document 1 Filed 01/27/21 Page 4 of 12




manager; and c) went from supporting two regions and traveling a little over a week each month

to supporting California, Arizona, Nebraska, Virginia, Oklahoma, Kansas, Louisiana, Nevada,

Rhode Island, and their domestic and near shore vendor partners.

       18.     After the restructure, Plaintiff traveled for 28 weeks in 2019, and 2020 started off

just as aggressively until the COVID-19 pandemic.

       19.     On or about March 2, 2020, Cox Communications sent Plaintiff on a business trip

to Bogota, Columbia for the week.

       20.     On or about Thursday, March 5, 2020, Plaintiff was sitting side by side with a chat

agent on the call center floor.

       21.     At the time, headsets were not being worn by the call center agents and music was

being played on the call center floor.

       22.     Plaintiff noticed that the music being played on the call center floor contained

offensive, discriminatory language, including racially offensive language and language that

disparaged women.

       23.     Plaintiff texted Caren Andrade (Andrade), the Partner Manager on site, to inquire

as to whether or not Andrade was listening to the music being played on the floor.

       24.     Shortly after Plaintiff texted Andrade, Andrade appeared on the call center floor

and sat down a couple of rows from Plaintiff.

       25.     Plaintiff assumed that Andrade’s presence on the floor was in response to her text

message.

       26.     About ten to fifteen minutes after Andrade’s arrival, the music stopped playing.




                                                4
       Case 2:21-cv-02041-EFM-JPO Document 1 Filed 01/27/21 Page 5 of 12




       27.     Later that day, Plaintiff asked Andrade if she had heard and addressed the offensive

music that had been playing on the call center floor.

       28.     Andrade asked Plaintiff what she meant.

       29.     Plaintiff reported that the music being played on the floor contained language that

was offensive and sexist against women and racially offensive.

       30.     The lyrics Plaintiff heard in her work environment included lyrics about the raping

and killing of women, i.e. the use of phrases such as putting a bullet through her and a gun to her

while I rape her and the use of the word “cunt” and lyrics using racially offensive language such

as “nigger”.

       31.     Plaintiff also reported that the lyrics contained foul language such as “fuck you,”

language regarding the use of drugs, and violent language about killing people.

       32.     Plaintiff reported her good faith belief to Andrade that the language in the music

being played was offensive and that she did not believe that music containing such offensive lyrics

should be allowed on the call center floor, especially given that several Cox Communication

employees, including female employees and/or employees of color, were on site that week.

       33.     In response, Andrade told Plaintiff that she would address the matter with the

leadership team.

       34.     At the time of her complaint of the offensive language, Defendant knew or should

have known that its own policies required that employees bring such matters to the attention of

management.

       35.     At the time of her complaint of the offensive language, Defendant had policies that

prohibited harassment in the workplace including the direct or indirect use of racial or gender slurs.


                                                  5
       Case 2:21-cv-02041-EFM-JPO Document 1 Filed 01/27/21 Page 6 of 12




        36.     At the time of her complaint of the offensive language, Defendant had policies that

not only encouraged, but required employees to bring such issues to the attention of management.

        37.     At the time of her complaint of the offensive language, Defendant provided training

to employees, including Plaintiff, about using such language in the workplace and when it

occurred, that such language should be reported.

        38.     At the time of her complaint, Defendant believed it was an important business

practice to train its employees and to encourage its employees to bring the use of offensive

language (whether intentional or otherwise) to the attention of management.

        39.     At the time of her complaint, Defendant did not have a policy or train its employees

that it would be a violation of internal policy to repeat the offensive language as part of the process

of reporting that language.

        40.     At the time of her complaint, Defendant had never disciplined or terminated an

employee for using an offensive word as part of their process of reporting discrimination or

harassment or other violations of policy when the use of that language was part of a good faith

effort to report and describe the offensive conduct that was heard/observed.

        41.     After her complaint, Plaintiff heard nothing further until she was questioned by

Brenda Dodson (Dodson), Director, HR Business Partner at Cox Communications, on March 26,

2020 via Skype about the specifics of what Plaintiff reported to Andrade about the music during

this business trip.

        42.     Plaintiff’s supervisor Murphy was also present for this Skype meeting.

        43.     In response to Dodson’s questions, Plaintiff again confirmed that she had reported

that the music being played was offensive (and therefore a violation of company policy) for a


                                                  6
      Case 2:21-cv-02041-EFM-JPO Document 1 Filed 01/27/21 Page 7 of 12




number of reasons, including because the lyrics contained the word “nigger” and language that

disparaged women.

       44.     In response, Defendant immediately turned the questions upon Plaintiff.

       45.     For example, during this meeting, Dodson asked Plaintiff whether or not she had

ever talked about the rewards she received from airlines and hotels related to her business travel.

       46.     This question appeared to be a veiled threat designed to attack Plaintiff, as there

was no legitimate purpose to question her about this issue as part of the discussion about the

improper use of racial slurs or sexually offensive language.

       47.     In response to her question, Plaintiff told Dodson that she had of course talked about

rewards and she also reminded Dodson that other employees also engaged in these same types of

discussions.

       48.     Dodson then questioned Plaintiff about her consumption of alcohol, including

questioning Plaintiff about her alcohol consumption at a business event in 2017 and her purchase

of a bottle of wine during a business trip in 2019.

       49.     Dodson represented to Plaintiff that others claimed that they noticed that Plaintiff’s

demeanor changed when she was drinking.

       50.     Again, the questions of alcohol use were unrelated to the purpose of a conversation

about complaints of offensive conduct made pursuant to company policy, as there was no question

or concern that Plaintiff was inebriated and/or “misheard” the language since the use of the

offensive language in the music was not at issue.

       51.     It was again clear that during this conversation that was supposed to be about the

use of offensive language, that Defendant had turned the conversation directly on Plaintiff.


                                                 7
       Case 2:21-cv-02041-EFM-JPO Document 1 Filed 01/27/21 Page 8 of 12




       52.     Contrary to Cox Communications’ veiled and offensive allegations, Plaintiff is not

an alcoholic and does not have a drinking problem.

       53.     The fact that these questions were unrelated to the question of the good faith

complaint of offensive language and were untrue or actions that other employees engaged in, the

process of asking those question is evidence of retaliation and/or a per se act of retaliation.

       54.     On April 2, 2020, Murphy met with Plaintiff via Skype and terminated Plaintiff’s

employment.

       55.     Murphy gave Plaintiff two alleged reasons for her termination: 1) violating Cox

Communications’ Code of Conduct and 2) her use of the word “nigger” when reporting

discrimination.

       56.     While it was unclear to Plaintiff whether the use of the word “nigger” or the alleged

drinking problem or the discussion of rewards was the foundation for the Code of Conduct

violation, they are all reasons that are directly responsive to her complaint of offensive behavior

and evidence retaliation and/or per se acts of retaliation.

       57.     Prior to her report of discrimination in March 2020, Plaintiff had a strong

performance record.

       58.     In 2019, Plaintiff met or exceeded expectations and received a “Successful

Contribution” overall rating on her end of the year 2019 performance review.

       59.     On March 1, 2020, Plaintiff received an email from Murphy stating:

               It was so wonderful to be able to spend time with you in sunny California! You
               were fully present and as usual contributed greatly to all of the activities and
               conversations. Thank you for recommending Forbidden Island as an activity! You
               are so insightful and I have learned so much from you. I admire the way you
               selflessly invest in our team. We are all better because of it! I know for me that


                                                  8
       Case 2:21-cv-02041-EFM-JPO Document 1 Filed 01/27/21 Page 9 of 12




               translates into wanting to be a better leader. I am so grateful and blessed to know
               you.

       60.     A few days later, on March 6, 2020, Plaintiff received an email informing her that

she was being recognized in the Amplifi Leader Discretionary promotion by Diana Tedrow,

Director of Learning and Implementation for Cox Communications, in the category of Builds

Relationships. Plaintiff also received similar Amplifi awards in 2019.

                                  COUNT I – RETALIATION

       61.     Plaintiff hereby incorporates by reference into Count I all allegations contained in

all preceding paragraphs herein against Defendant.

       62.     As discussed above in paragraphs 21-33, Plaintiff engaged in protected activity,

including reporting race and/or sex discrimination to Defendant’s management and/or human

resource employees.

       63.     As a result of and in retaliation for engaging in the protected activity described

herein, Defendant terminated Plaintiff’s employment in violation of Title VII of the Civil Rights

Act of 1964, as amended in 1991, 42 U.S.C. § 2000 et seq., and 42 U.S.C. § 1981.

       64.     As a direct and proximate result of the unlawful conduct of Defendant as set forth

herein, Plaintiff has suffered damages including emotional distress, pain and suffering, past and

future lost wages and benefits, a detrimental job record, career damage and diminished career

potential, mental distress in the form of embarrassment, degradation, humiliation, anxiety, loss of

enjoyment of life, loss of sleep, and other nonpecuniary losses. Plaintiff is also entitled to other

appropriate equitable relief.




                                                 9
      Case 2:21-cv-02041-EFM-JPO Document 1 Filed 01/27/21 Page 10 of 12




       65.     The conduct of Defendant was intentional, malicious, and/or outrageous and

evidenced an evil motive or conscious disregard for the rights of Plaintiff and others similarly

situated, entitling Plaintiff to an award of punitive damages.

       66.     Plaintiff is entitled to recover all her costs, expenses, expert witness fees, and

attorneys’ fees incurred in this matter as well as other appropriate equitable relief.

       WHEREFORE, Plaintiff prays for judgment against Defendant for actual, compensatory,

and punitive damages, all costs, expenses, expert witness fees and attorneys’ fees incurred

herein, appropriate equitable relief, for interest at the highest lawful rate, and for such other and

further relief as the Court deems just and proper.

                        COUNT II – DISABILITY DISCRIMINATION

       67.     Plaintiff hereby incorporates by reference into Count I all allegations contained in

all preceding paragraphs herein against Defendant.

       68.     Defendant perceived and/or regarded Plaintiff as suffering from a physical or

mental impairment, i.e. alcoholism.

       69.     Defendant terminated Plaintiff’s employment because Defendant perceived and/or

regarded Plaintiff as suffering from a physical or mental impairment, i.e. alcoholism.

       70.     Defendant’s actions, as alleged herein, constitute a violation or violations of the

ADAAA, 42 U.S.C. § 12101, et seq., including 42 U.S.C. . § 12102(3)(A), and its accompanying

regulations.

       71.     As a direct and proximate result of the unlawful conduct of Defendant as set forth

herein, Plaintiff has suffered damages including emotional distress, pain and suffering, past and

future lost wages and benefits, a detrimental job record, career damage and diminished career


                                                  10
      Case 2:21-cv-02041-EFM-JPO Document 1 Filed 01/27/21 Page 11 of 12




potential, mental distress in the form of embarrassment, degradation, humiliation, anxiety, loss of

enjoyment of life, loss of sleep, and other nonpecuniary losses. Plaintiff is also entitled to other

appropriate equitable relief.

       72.     The conduct of Defendant was intentional, malicious, and/or outrageous and

evidenced an evil motive or conscious disregard for the rights of Plaintiff and others similarly

situated, entitling Plaintiff to an award of punitive damages.

       73.     Plaintiff is entitled to recover all her costs, expenses, expert witness fees, and

attorneys’ fees incurred in this matter as well as other appropriate equitable relief.

       WHEREFORE, Plaintiff prays for judgment against Defendant for actual, compensatory,

and punitive damages, all costs, expenses, expert witness fees and attorneys’ fees incurred

herein, appropriate equitable relief, for interest at the highest lawful rate, and for such other and

further relief as the Court deems just and proper.

                                  DEMAND FOR JURY TRIAL

       Plaintiff hereby requests a jury trial on all Counts and all allegations contained herein.

                                REQUEST FOR PLACE OF TRIAL

       Plaintiff hereby requests that the trial of this matter take place in Kansas City, Kansas.




                                                  11
Case 2:21-cv-02041-EFM-JPO Document 1 Filed 01/27/21 Page 12 of 12




                              Respectfully submitted,

                              EMPLOYEE & LABOR LAW GROUP
                              OF KANSAS CITY, LLC

                              By:    /s/Kristi L. Kingston
                                     Kristi L. Kingston, KS Bar No. 19126
                                     12920 Metcalf Avenue, Suite 180
                                     P.O. Box 25843
                                     Overland Park, KS 66225
                                     Ph:     (913) 286-5200
                                     Fax: (913) 286-5201
                                     Email: kristi@elgkc.com

                              ATTORNEY FOR PLAINTIFF




                                12
